UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MICHELE COLELLA and DENISE DUSSAULT,

                       Plaintiffs,
          v.                                                     04-cv-2710 (LAP)

 THE REPUBLIC OF ARGENTINA,

                       Defendant.

 MARCELO RUBEN RIGUIERO, et al.,

                       Plaintiffs,
          v.                                                       05-cv-3089 (LAP)

 THE REPUBLIC OF ARGENTINA,

                       Defendant.

 ANTONIO FORGIONE, et al,

                       Plaintiffs,
          v.                                                       06-cv-15171 (LAP)

 THE REPUBLIC OF ARGENTINA,

                       Defendant.




      NOTICE OF MOTION TO DISMISS PLAINTIFFS’ CLAIMS AND VACATE
                       PLAINTIFFS’ JUDGMENTS

       PLEASE TAKE NOTICE that, upon the Declaration of Rathna J. Ramamurthi, dated

September 6, 2019 and all attached exhibits; and the accompanying Memorandum of Law,

defendant the Republic of Argentina will move this Court at a date and time to be determined by

the Court, pursuant to the Court’s inherent authority and Federal Rules of Civil Procedure 60 and
41, for an order dismissing Plaintiffs’ claims with prejudice and vacating Plaintiffs’ judgments,

and for such other and further relief as this Court deems just and proper.



Dated: New York, New York
       September 6, 2019
                                           CLEARY GOTTLIEB STEEN & HAMILTON
                                           LLP


                                           By: ____________________________________
                                               Carmine D. Boccuzzi, Jr.
                                               (cboccuzzi@cgsh.com)
                                               Rahul Mukhi (rmukhi@cgsh.com)
                                               One Liberty Plaza, New York,
                                               New York 10006
                                               (212) 225-2000

                                                 Attorneys for the Republic of Argentina
TO:      Michael Champlin Spencer
         Milberg Phillips Grossman LLP
         One Pennsylvania Plaza
         New York, New York 10119

         Jessica June Sleater
         Anderson Sleater LLC
         1345 Avenue of The Americas
         New York, New York 10105

         Attorneys for Plaintiffs




                                                -2-
